 1                                                Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR16-007 RSM
11
                                Plaintiff
12
                                                      ORDER TO UNSEAL
13
                          v.
14
      LONNIE EUGENE LILLARD,
15
                                Defendant.
16
17
18
19           THIS MATTER comes before the Court on the government’s motion to unseal
20 recording for a limited purpose. Having considered the entirety of the record and files
21 herein, the Court finds that based upon the motion of the government and for good cause
22 shown,
23           IT IS HEREBY ORDERED that the recording of the Faretta hearing (Dkt # 132)
24 may be transcribed by the court reporter and that transcription be provided to government
25 counsel. This transcription shall remain sealed for all other purposes.
26           IT IS HEREBY FURTHER ORDERED that the transcription provided to counsel
27 ///
28 ///
     Order to Unseal for Limited Purpose                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Lillard, CR16-007 RSM - 1                           SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1 shall not be reproduced or disseminated, unless that transcription is forwarded to the
 2 Ninth Circuit Court of Appeals for appellate purposes.
 3           Dated this 14th day of July, 2021.
 4
 5
 6
 7
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10 Presented by:
11
   Michael S. Morgan
12 MICHALS S. MORGAN
13 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Unseal for Limited Purpose                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Lillard, CR16-007 RSM - 2                           SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
